                 1
                 2
                 3
                 4                              UNITED STATES DISTRICT COURT
                 5                                     DISTRICT OF NEVADA
                 6                                                ***
                 7    STEVEN J. IWANISZEK,                               Case No. 2:17-CV-2918 JCM (BNW)
                 8                                       Plaintiff(s),                   ORDER
                 9          v.
               10     PRIDE TRANSPORT, INC.,
               11                                      Defendant(s).
               12
               13            Presently before the court is the matter of Iwaniszek v. Pride Transport, Inc., case
               14     number 2:17-cv-02918-JCM-BNW. The Ninth Circuit referred this matter back to the court
               15     for the limited purpose of determining whether plaintiff Stephen J. Iwaniszek’s in forma
               16     pauperis status should continue on appeal or whether the appeal is frivolous or taken in bad
               17     faith. (Referral Notice, ECF No. 33).
               18            After considering the Ghazali factors, the court dismissed this case without prejudice
               19     for Iwaniszek’s failure to file a second amended complaint as directed by the court in its
               20     February 17, 2021 screening order. (ECF Nos. 29, 30). He failed to do so even though the
               21     court gave him clear instructions on how to do so (ECF No. 22), afforded him extra time to
               22     do so (ECF No. 27), and warned him that not doing so could lead to dismissal. (Id.).
               23     ...
               24     ...
               25     ...
               26     ...
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the court certifies
                3     that any in forma pauperis appeal from the court’s order and judgment dismissing this case
                4     (ECF Nos. 29, 30) would not be taken in good faith under 28 U.S.C. § 1915(a)(3).
                5            DATED June 23, 2021.
                6                                               __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                              -2-
